Exhibit 10.15

FORM FOR ARSANIS, INC. 2017 EQUITY INCENTIVE PLAN

(MARCH 2019)

X4 PHARMACEUTICALS, INC.

NON-QUALIFIED OPTION AGREEMENT (DIRECTOR GRANTS)

X4 Pharmaceuticals, Inc. (the “Company”) hereby grants the following stock
option pursuant to its 2017 Equity Incentive Plan (the Arsanis, Inc. 2017 Equity
Incentive Plan). The terms and conditions attached hereto are also a part
hereof.

Notice of Grant

 

Name of optionee (the “Participant”):     Grant Date:     Number of shares of
the Company’s Common Stock subject to this option (“Shares”):     Option
exercise price per Share:     Number, if any, of Shares that vest immediately on
the grant date:     Shares that are subject to vesting schedule:     Vesting
Start Date:    

Final Exercise Date:

 

   

Vesting Schedule:

 

                  All vesting is dependent on the Participant remaining an
Eligible Participant, as provided herein.

[Notwithstanding the foregoing, 100% of the unvested portion of this option
shall vest upon a Change of Control.

 

For purposes of this option, a “Change of Control” shall mean the occurrence of
any of the following events: (i) any “Person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “Beneficial Owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities (excluding for
this purpose any such voting securities held by the Company, or any affiliate,
parent or subsidiary of the Company, or by any employee benefit plan of the
Company) pursuant to a transaction or a series of related transactions which the
Board does not approve; or (ii) (A) A merger or consolidation of the Company
whether or not approved by the Board, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent of
such entity) at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity or parent of
such entity, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the sale or disposition by the Company of all or
substantially all of the Company’s assets.]



--------------------------------------------------------------------------------

This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

    X4 PHARMACEUTICALS, INC.       By:     Signature of Participant       Name
of Officer       Title:         Street Address                    

City/State/Zip Code

     



--------------------------------------------------------------------------------

X4 PHARMACEUTICALS, INC.

Non-Qualified Option Agreement

Incorporated Terms and Conditions

 

1.

Grant of Option.

This agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”), to the Participant of an option to purchase, in whole or in
part, on the terms provided herein and in the Arsanis, Inc. 2017 Equity
Incentive Plan (the “Plan”), the number of Shares set forth in the Notice of
Grant of common stock, $0.001 par value per share, of the Company (“Common
Stock”), at the exercise price per Share set forth in the Notice of Grant.
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on the Final Exercise Date set forth in the Notice of Grant (the “Final Exercise
Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2.

Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth in the Notice of Grant.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3.

Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
in the form of the Stock Option Exercise Notice attached as Annex A, signed by
the Participant, and received by the Company at its principal office,
accompanied by this agreement, or in such other form (which may be electronic)
as is approved by the Company, together with payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, director or officer of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.

Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the restrictive covenants (including, without limitation, the
non-competition, non-solicitation, or confidentiality provisions) of any
employment contract, the Non-Competition, Non-Solicitation, Confidentiality and
Assignment of Inventions agreement to which the Participant is a party, if any,
or any other agreement between the Participant and the Company, the right to
exercise this option shall terminate immediately upon such violation.

 

1



--------------------------------------------------------------------------------

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If, prior to the Final Exercise Date, the
Participant is given notice by the Company of the termination of his or her
employment or other relationship by the Company for Cause, and the effective
date of such termination is subsequent to the date of delivery of such notice,
the right to exercise this option shall be suspended from the time of the
delivery of such notice until the earlier of (i) such time as it is determined
or otherwise agreed that the Participant’s employment or other relationship
shall not be terminated for Cause as provided in such notice or (ii) the
effective date of such termination (in which case the right to exercise this
option shall, pursuant to the preceding sentence, terminate upon the effective
date of such termination). If the Participant is subject to an individual
employment or other services agreement with the Company or eligible to
participate in a Company severance plan or arrangement, in any case which
agreement, plan or arrangement contains a definition of “cause” for termination
of employment or such other relationship, “Cause” shall have the meaning
ascribed to such term in such agreement, plan or arrangement. Otherwise, “Cause”
shall mean, with respect to the Participant (a) dishonesty with respect to the
Company or any affiliate, (b) insubordination, substantial malfeasance or
non-feasance of duty, (c) unauthorized disclosure of confidential information,
(d) breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any affiliate, and (e) conduct substantially
prejudicial to the business of the Company or any affiliate. The determination
of the administrator of the Plan as to the existence of Cause will be conclusive
on the Participant and the Company. The Participant’s employment or other
relationship shall be considered to have been terminated for Cause if the
Company determines, within 30 days after the Participant’s resignation, that
termination for Cause was warranted.

 

4.

Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5.

Transfer Restrictions; Clawback.

(a) This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

(b) In accepting this option, the Participant agrees to be bound by any clawback
policy that the Company may adopt in the future.

 

6.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

2



--------------------------------------------------------------------------------

ANNEX A

X4 PHARMACEUTICALS, INC.

Stock Option Exercise Notice

X4 Pharmaceuticals, Inc.

955 Massachusetts Avenue, 4th Floor

Cambridge, MA 02139

Dear Sir or Madam:

I, (the “Participant”), hereby irrevocably exercise the right to purchase
___________ shares of the Common Stock, $0.001 par value per share (the
“Shares”), of X4 Pharmaceuticals, Inc. (the “Company”) at $__________ per share
pursuant to the Company’s 2017 Equity Incentive Plan (the Arsanis, Inc. 2017
Equity Incentive Plan) and a stock option agreement with the Company dated
__________ (the “Option Agreement”). Enclosed herewith is a payment of
$__________, the aggregate purchase price for the Shares. The certificate for
the Shares should be registered in my name as it appears below or, if so
indicated below, jointly in my name and the name of the person designated below,
with right of survivorship.

 

Dated:     Signature   Print Name:   Address:    

   

Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):

   